Citation Nr: 1710929	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-44 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to October 17, 2016 and in excess of 70 percent from October 17, 2016.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for jungle rot, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus and PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from October 2009, October 2010, and January 2017 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2016, the Veteran had a personal hearing before the undersigned VLJ.

The issues of service connection for headaches, hypertension, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, irritability problems, an inability to adapt to stressful circumstances and an inability to establish and maintain effective relationships.

2.  The Veteran's PTSD does not manifest with total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating of 70 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 30 percent disabling prior to October 17, 2016 and 70 percent disabling from October 17, 2016.  He argues that he is entitled to a higher rating.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2016).

A 30 percent disability rating for PTSD is warranted when the veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126 (a) (2016).

A September 2009 VA examination reflects reports of nightmares, intrusive memories, impaired sleep, irritability, hypervigilance, feelings of powerlessness, depression, flashbacks, psychological distress and physiological arousal on exposure to cues, sense of foreshortened future, avoidance, poor concentration, exaggerated startle response, self-medicates (alcohol and marijuana), mild panic attacks (1 to 2 times per month), feeling of uselessness and worthlessness, low energy level, little to no pleasure in activities, decreased appetite with some weight loss, significantly diminished sexual drive, and thoughts of death and suicide (without intent).  The Veteran reported that his symptoms started after he retired in 2006.  He had no previous hospitalizations due to a psychiatric condition.  He was currently employed 20 hours/week at Sears for the past 9 months.  He missed a few days due to a recent exacerbation in his PTSD symptoms.  He was in a relationship (more than 20 years) and has two children.  He described the relationship with his daughter and other family relatives as "strained."  He has one friend, but they do not socialize much.  He does not have any obsessive or ritualistic behavior that interferes with routine activities or any irrelevant, illogical, or obscure speech patterns, impaired impulse control.  He was diagnosed with mild depressive disorder NOS.  He was assigned a GAF score of 70.  The examiner stated that the re-experiencing symptoms and increased arousal of PTSD are distinct from the decreased energy and depressed mood associated with depressive disorder NOS, but that it was likely that the depressive mood was a consequence of his symptoms of PTSD.  Therefore, the Board will attribute the depressive symptoms to his PTSD.

Private treatment records reflect treatment for sleep disturbance.  (October 2008 Little River Health Care System).

VA treatment records reflect judgment and insight were intact, speech was logical and goal-directed, thought process was grossly intact with no hallucinations or delusions, depressed mood, and suicidal thoughts with no intent.  He was assigned a GAF score of 55 in July 2009.  (See also March September 2009, August 2009 VA treatment record).  He had no suicidal thoughts, but dealt with flashbacks and a restrained relationship with his daughter in November 2009.

An April 2010 Psychology Consult reflects that the Veteran had been married twice.  He has been with his second wife for 20 years.  He stated that they have a few friends.  He last worked in December 2009 at Sears.  The Veteran took care of the yard and small repairs.  He sometimes did laundry, cooked, and cleaned.  Upon examination, he was neatly dressed and well-groomed.  He was alert and oriented x3.  His affect appeared slightly restricted.  He appeared dysphoric, but was able to laugh.  He admitted to fleeting suicidal ideation when sad, but denied plan or intent.  He denied homicidal ideation, plan or intent.  There was no evidence of delusional thinking.  Thought processes were logical and goal-directed.  However, word-finding difficulties were evident during the clinical interview.  He was assigned a GAF score of 55.

A June 2010 VA treatment record assigned a GAF score of 60.  A July 2010 VA treatment noted an increase in symptoms of anxiety, nightmares, and depression.  In September 2010, the Veteran reported substance abuse of alcohol.  He did not report suicidal/homicidal ideation, plan, or intent.  Upon mental examination, the Veteran was casually dressed and well groomed.  He was cooperative and friendly.  Speech was logical and goal-directed and judgment was intact.  His thought processes were grossly intact.  There were no delusions or hallucinations.  His mood was slightly dysthymic with congruent affect.

An August 2010 VA examination reflects depressed moods, tearfulness, anxiety and intrusive thoughts, withdrawal (for several days per week), anxiety, guilt, loss of interest in hobbies he previously enjoyed (sports and video games), intrusive thoughts, some relationship strain with his wife, and moodiness.  He had no hospitalizations for a mental disorder, delusions, hallucinations or inappropriate behavior or suicide attempts, but had suicidal thoughts.  His thought process and content were unremarkable and his judgment was good.  There was slight impairment of his activities of daily living and mild impairment with memory partly from depression.  In sum, the examiner stated that there was recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the even intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reaction exposure to internal or external cues that symbolize or resemble an the traumatic event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollect of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted affect (e.g., unable to have loving feelings); sense of a foreshortened future (e.g. , does not expect to have a career, marriage, children, or nor life span); difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  The examiner also noted: sleep several times per week; agitation anger; hypervigilance; startle response; and concentration problems daily.  He was depressed and withdrawn several days per week; had strong anxiety in social situations (shopping/restaurants, sleep difficulties due to nightmares seven times per week which causes grogginess/sleepiness during the day); and guilt over not being able to fulfill family roles at times with his common law wife.  He was tearful when discussing traumatic events.  He was diagnosed with PTSD and assigned a GAF score of 55.  The examiner stated that there was no total occupational and social impairment.  

During a December 2016 VA examination, the Veteran reported that his relationship with his wife was good though he does get agitated with her at times due to his symptoms.  He denied having any friends.  He further denied involvement in social groups or a church community.  He retired from a 20 year career as a state trooper in 2006.  He left a job in loss prevention at Sears in 2009-2010.  The Veteran reported that he rarely drinks.  He stated that his primary substance is marijuana because it stimulated his appetite, reduced agitation, and pain.  The examiner noted recurrent distressing dreams; dissociative reactions (e.g., flashbacks); intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s); depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and obsessional rituals which interfere with routine activities.  The Veteran presented as well-groomed and casually dressed.  He was observed to wear glasses, walk with a limp in his left leg, use a cane, and have tremors in his right hand.  He was polite with the examiner and oriented to person, place, time and situation.  His eye contact was good.  His speech was of normal rate and volume.  His concentration and attention appeared adequate.  He appeared somewhat dysthymic with congruent affect and was observed to become tearful at times during the evaluation.  His thoughts were logical and goal-directed.  He did not appear to respond to internal stimuli and psychomotor activity appeared normal.  His judgment and insight appeared were adequate.

The examiner noted he had marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world (e.g., "I am bad," "No one can be trusted," "The world is completely dangerous," "My whole nervous system is permanently ruined"); persistent, distorted cognitions about the cause or consequences of the traumatic events that lead to the individual to blame himself/herself or others; persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings); irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  The examiner stated that the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The disturbance was not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition. 

In various lay statements and hearing testimony from the Veteran and lay statements from his brothers; there was attestations to anger outbursts, hypervigilance (i.e., "gun under my pillow"), I have gone through 2 very bad divorces, and depression.  (July 2010 Written Statements; October 2016 Hearing Transcript).

After review of the evidence, the Board finds that a 70 percent is the appropriate rating for the Veteran's PTSD for the entire appeal period.  He has occupational and social impairment with deficiencies in most areas due, in part, to isolative behavior, nightmares sleeping troubles, flashbacks, panic attacks, lack of concentration, anxiety, depression, insomnia, irritability, anger, nervousness, isolating behavior, and suicidal thoughts  38 C.F.R. § 4.130.

In total, the evidence includes a mix of positive and negative evidence regarding whether the Veteran's symptoms and their effects warrant a higher rating.  However, when considered together, the Board finds that the weight of the evidence is at least in equipoise as to approximating a 70 percent rating, but no higher for the entire appeal period.  38 C.F.R. § 4.7.  In resolving all doubt in his favor, he has occupational and social impairment with deficiencies in most are due to such symptoms as suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation and difficulty in adapting to stressful circumstances (including work or a work like setting) and intermittent hallucinations.  38 C.F.R. § 4.130. 

The Board does not find that his PTSD results in total occupational and social impairment.  Id.  Other than increased irritability, hypervigilance, and sleep disturbance (lashing out in his sleep) causing some relationship disturbance (including two divorces and retrained relationships with family members), it does not appear that the PTSD symptoms have total occupational and social impairment.  He has maintained a 20 year relationship with his current partner and retired from a 20 year career as a state trooper.  He has cared well for himself and has maintained some social relationships during this time.  He appears to have experienced some increase in depressed mood following his retirement, which he described as causing him to feel "powerless."  He maintains his activities of daily living (e.g., grooming, house cleaning, yard work, and cooking).  He has never been hospitalized for psychiatric treatment.  The VA examinations show that he is consistently oriented to person, time, and place.  His thoughts are organized and coherent.  His insight and judgment have been assessed as intact throughout the pendency of this claim.  He has found to be able to handle his own funds.  In sum, although he has severe symptoms, the Board does not find they are totally disabling or a near approximation of that level of severity.

An initial 70 percent rating for the Veteran's service-connected PTSD is granted for the entire appeal period.  However, the claim of entitlement to an initial rating higher than 70 percent for PTSD is denied.  Moreover, the Board finds the issue of entitlement to total disability due to individual employability (TDIU) has not been raised upon this record.  




II.  Extraschedular Consideration

Referral of the Veteran's PTSD for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  In this regard, the Veteran's PTSD symptoms, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the rating already assigned 70 percent rating, as explained above.


III.  Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Prior to the initial adjudication of the claim in the October 2009 rating decision, the Veteran was provided notice with the VCAA in February 2009.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  He also received notice pertaining to the disability rating and effective date elements of his claim with subsequent re-adjudication of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Moreover, as this appeal arises in part from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required because the claim has been substantiated (i.e., downstream element), and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran was afforded VA examinations in August 2010 and December 2016.  The examinations and opinions were thorough in nature and adequate for the purposes of deciding this claim.  The reports reflect that the examiner reviewed his past medical history, recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record, supported by rationale.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the 2016 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his PTSD has increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment (STRs) and personnel records (SPRs), VA outpatient treatment reports, VA examinations, private treatment records, and testimony and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain for this issue.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.


ORDER

An initial 70 percent rating, but no higher, for the Veteran's service-connected PTSD is granted for the entire appeal period.


REMAND

The Veteran was diagnosed with eczema.  A remand for a VA examination during a flare-up, if possible, is required.  See 38 U.S.C.A. § 5103A (d) (West 2014).  Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  The Veteran's cooperation in scheduling a VA skin examination during a flare-up or when active is essential in permitting a VA compensation examiner to ascertain the nature and full extent of the skin disorder.

With regard to headaches and hypertension, the Veteran was afforded a VA examination in August 2010 with an addendum provided in September 2010.  The medical opinions are inadequate.  First, the VA examiner stated that the Veteran was diagnosed with hypertension in 2006 when in fact he was, at a minimum, diagnosed with hypertension in the 1990s based on the medical record.  Second, the VA examiner did not provide a rationale for his negative nexus opinion for hypertension or headaches.  Here merely stated in the addendum that "[h]e had not sought evaluation or treatment for PTSD in over 30 years."  This is not a rationale, but merely a statement.  In the record, the Veteran has consistently stated that his PTSD symptoms started to occur after he retired.  (See April 2010 Psychology Consult).  Furthermore, the Board recognizes that PTSD symptoms could be masked by substance abuse (for which the Veteran has a history of).  Lastly, the examiner stated the Veteran never complained of headaches.  However, the nature of the claimed disability is one that would be difficult to observe during a scheduled physical examination as it flares up unpredictably.  Post-service VA treatment a diagnosis of migraines.  (See November 2009 VA treatment record).  On remand, the Veteran should be afforded another VA examination with a clear rationale for all opinions.

By way of factual history, his service records, namely, the December 1968 induction examination, March 1969 Report of Medical Examination, a November 1970 separation examination reflects no diagnosis of hypertension.  His systolic pressures were 108/58, 118/74 and 118/66 upon separation, respectively.  Physicals from the Massachusetts State Police Department reflect systolic pressures of 140/85 and 140/92 (notation "borderline blood pressure") in November 1994; 130/86 in July 1997; 136/88 in July 1999; 150/100 and 150/110 in July 2001; 150/110 and 160/110 in August 2001;138/90 in October 2003; 140/90 in July 2005.  Private treatment records from reflect show an ongoing diagnosis of and treatment for hypertension.  (See Dr. J. W.; Viola & Alliegro Medical Associates).  132/82 in July 2001; 120/186 in August 2001; August 2004 his blood pressure was 170/110 and 148/96 in December 2004.  VA treatment records reflect 134/80 in November 2009.  In a July 2009 VA treatment record the Veteran stated he has had hypertension since about 1990. 

Also, the Veteran stated that he was treated at Jamaica Plains VA Medical Center in 1972.  The RO/AMC should make an attempt to obtain these records.  Further, the RO/AMC attempted to obtain Allied Mutual Care records, which responded with the treatment dates provided were wrong, but that there were treatment records for May 16, 2007.  The Veteran should be notified and requested to resubmit a signed consent form so that those records may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, obtain all outstanding records referable to treatment of the Veteran by VA and any other pertinent health care provider (i.e., Jamaica Plains VA Medical Center and Allied Mutual Care).  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  38 C.F.R. § 3.159(c) and (e).

2.  Schedule a VA examination, preferably during a time when it is symptomatic or flaring up, to ascertain the nature and etiology of any skin disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.

The examination should include any necessary diagnostic testing or evaluation.  

The examiner must provide a detailed review of the Veteran's history and current complaints.

Based on a physical examination and comprehensive review of the claims file, the examiner is first asked to confirm the Veteran has a skin disability.  If confirmed, then specify the diagnosis(es).

Then indicate the likelihood (very likely, as likely as not, or unlikely) the skin disability is directly related to injury or disease incurred or aggravated during his service, to include herbicide exposure.

A complete rationale should be provided for all opinions expressed.

3.  Schedule a VA examination to ascertain the nature and etiology of his headaches and hypertension.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.

The examination should include any necessary diagnostic testing or evaluation.  A complete rationale should be provided for all opinions expressed.

The examiner must provide a detailed review of the Veteran's history and current complaints.

Based on a physical examination and comprehensive review of the claims file, the examiner should state the likelihood (very likely, as likely as not, or unlikely) the headaches and hypertension are: (a) proximately due to or chronically aggravated by the Veteran's service- connected PTSD or diabetes mellitus or any other service-connected disability; or (b) otherwise directly related to injury or disease incurred or aggravated during his service.

A complete rationale should be provided for all opinions expressed.

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  For any claim that is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


